RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

CHEVRON U.S.A. INC.

 

9525 Camino Media

 

Bakersfield, California 93311

 

Attention: Land Manager

 

 

MAIL TAX STATEMENTS TO:

 

Daybreak Oil and Gas, Inc.

 

1414 South Friendswood Drive, suite 215

 

Friendswood, Texas 77546

 

Attn: James Westmoreland

 

 

 

 

 

ASSIGNMENT OF OIL AND GAS LEASES

AND AGREEMENTS

 

CHEVRON U.S.A. INC., a Pennsylvania corporation ("Assignor") and DAYBREAK OIL
AND GAS, INC., AND SAN JOAQUIN INVESTMENTS, INC. ("Assignees"), agree as
follows:

 

 

A.

Assignment. For valuable consideration, receipt of which is hereby acknowledged,
Assignor hereby assigns to Assignees, in the proportionate amounts set forth
herein, all of Assignor's rights (to the extent transferable) and delegates to
Assignees performance of all of Assignor’s obligations under the oil and gas
leases and the Operating Agreement described in Schedule “A” attached hereto
(the "Leases and Agreement"). Assignees accept the foregoing assignment and
assumes and agrees to perform all of Assignor’s obligations under the Leases.
This assignment and assumption is subject to all other matters appearing of
record or that can be ascertained by an inspection of the property to which such
Leases and Agreement apply (the “Property”). ASSIGNOR MAKES NO WARRANTIES,
WHETHER EXPRESS OR IMPLIED, IN FACT OR BY LAW, AND WHETHER OF MERCHANTABILITY,
FITNESS FOR ANY PURPOSE OR ANY OTHER KIND.

 

 

Daybreak Oil and Gas, Inc.

33.33%

 

San Joaquin Investments, Inc.

66.67%

 

 



Page 1 of 2

--------------------------------------------------------------------------------



 

B.

Asset Sale and Purchase Agreement. This Assignment is subject to that certain
Asset Sale and Purchase Agreement by and between Assignor and
                  dated effective July 1, 2010. In case of any conflict between
the terms and provisions of the Asset Sale and Purchase Agreement and the terms
and provisions of this Assignment, the terms and provisions of the Asset Sale
and Purchase Agreement shall prevail. Notwithstanding the foregoing, third
parties may rely upon this Assignment for the description of the Assets
conveyed.

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of July 1, 2010.

 

 

ASSIGNOR:

CHEVRON U.S.A. INC.

 

ASSIGNEES:

DAYBREAK OIL AND GAS, INC.

By: /s/ Lewis F. Bogan   By /s/ James F. Westmoreland     Assistant Secretary  
Title President and Chief Executive Officer             SAN JOAQUIN INVESTMENTS,
INC.   By /s/                   Title President  

 

Page 1 of 2

--------------------------------------------------------------------------------